CAUSE NO.                CP.
                   4™ COURT OF APPEALS CAUSE NO.                                2015 JUM -8 AH ||: 3 /



THE STATE OF TEXAS


             VS.                                                        OF APPEALS


              j~                                                        BEXAR COUNTY, TEXAS




                                     MOTION TO DISMISS APPEAL



TO THE HONORABLE JUSTICES OF THE 4™ COURT OF APPEALS:

       Comes now 3h^lVV                ^-   S>s,,idtcs           Appellant in the above entitled and numbered
appellate cause, and requests that this cause on appeal be dismissed and in support of said request would show

the appellate Court the following:

                                                      I.

       Appellant    was    convicted    under the trial     court   case   number . on   the   H       day of
Yfi&J        2.OI S         ©        , of the charge of /W- A^Gu/A uS~M fi^Jiy U/faa violation
of Section   R/I, Q /     of the Texas Penal/Health and Safety Code.


                                                      n.


       On the /5-/-:>       day of fflA -/;      ,0.3 JS            &        Appellant gave notice of appeal in
said cause to the 4* Court of Appeals, San Antonio, Texas.

                                                     in.


        Appellant is aware of his right to continue to prosecute his appeal, and is aware of the consequences
should the appeal be dismissed. However, Appellant desires to withdraw from the appellate process at this time
and no longer wishes to pursue any changes in the trial court's verdict or decision.
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that his notice of appeal be dismissed

by the Appellate Court.

                                                                   Respectfully submitted,




Attorney for Appellant                                             Appellant




                              CERTIFICATE              OF    SERVICE


       I hereby certify that on this the 3 day of     r)(/n^       (90/.^ . &          , a true and correct
copy of the above and foregoing Motion to Dismiss Appeal was transmitted to the office of the Bexar County

District Attorney, Appellate Section, Criminal Justice Center, 300 Dolorosa, San Antonio, Texas 7820S.




                                                                   Appellant
Dsfeadant
-